    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 1 of 30




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


BROCK FREDIN,
                                              Case No. 17-CV-3058
                     Plaintiff,

       --against--

LINDSEY MIDDLECAMP
                                              DECLARATION OF BROCK FREDIN

                     Defendants.




BROCK FREDIN,
                                              Case No. 18-CV-466
                     Plaintiff,

       --against--

GRACE MILLER,                                 DECLARATION OF BROCK FREDIN
CATHERINE SCHAEFER


                     Defendants.



STATE OF WISCONSIN                 }
                   ss:
COUNTY OF MILWAUKEE                }

      BROCK FREDIN, being duly sworn, deposes and says:

      1.     I am the Plaintiff in the above-captioned proceeding.       I submit this

declaration in support of my motion for limited discovery and opposition to Defendants

motion to compel filed at [Docket 97][Docket 88] dated October 24, 2019 and [Docket 96]

[Docket87] dated October 22, 2019.      For the reasons stated herein and within my



                                          1
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 2 of 30




memorandum of law dated October 24, 2019, my motion for limited discovery should be

granted in its entirety and Defendants motion to compel should be denied in its entirety.

       2.     The state court cases in Ramsey County District Court underlying this

proceeding are provided as follows:

              •   Middlecamp v. Fredin, Case No: 62-HR-CV-17-233
              •   Middlecamp v. Fredin, Case No: 62-HR-CV-19-621
              •   Miller v. Fredin, 62-hr-cv-16-46
              •   Miller v. Fredin, 62-hr-cv-18-202
              •   Schaefer v. Fredin, 62-hr-cv-16-411
              •   Schaefer v. Fredin, 62-hr-cv-18-527
              •   State of MN. v. Brock Fredin, 62-CR-17-3156
              •   State of MN. v. Brock Fredin, 62-CR-18-157

                       AUTHENTICATION OF DOCUMENTS

       3.     Attached hereto as Exhibit A is a true and correct copy of the email dated

January 24, 2017 executed by Lindsey Middlecamp to Mary Ellen Heng.

       4.     Attached hereto as Exhibit B is a true and correct copy of the email dated

January 24, 2017 executed by Mary Ellen Heng to Tara Patet.

       5.     Attached hereto as Exhibit C is a true and correct copy of the email dated

January 24, 2017 executed by David McCabe to Mary Ellen Heng, Tara Patet, and Lindsey

Middlecamp.

       6.     Attached hereto as Exhibit D is a true and correct copy of the email dated

January 24, 2017 executed by Lindsey Middlecamp to Tara Patet.

       7.     Attached hereto as Exhibit E is a true and correct copy of Lindsey

Middlecamp’s @CardsAgstHrsmt tweet concerning me dated January 24, 2017.




                                             2
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 3 of 30




       8.    Attached hereto as Exhibit F is a true and correct copy of Facebook posts

published on April 4, 2017 identifying Lindsey Middlecamp as the identity behind

@CardsAgstHrsmt.

       9.    Attached hereto as Exhibit G is a true and correct copy of April 13 and 14th,

2017 emails between Minneapolis City Attorney Office Officials disclosing my April 13,

2017 Facebook post identifying Lindsey Middlecamp as the creator of @CardsAgstHrsmt.

       10.   Attached hereto as Exhibit H is a true and correct copy of emails between

Paula Kruchowski and Thomas Miller requesting that Thomas Miller do lookups on me.

       11.   Attached hereto as Exhibit I is a true and correct copy of a text message

entered within Saint Paul Police Complaint Number 17280176 originating from Catherine

Schaefer.

       12.   Attached hereto as Exhibit J is a true and correct copy of a Minneapolis

Police Public Record Service emails April 2018 – October 15, 2019 emails between

workers Kyle H. MacDonald, Lisa Lamor, and Mary ZenZen, and Roger Hagedorn

       13.   Attached hereto as Exhibit K is a true and correct copy of an email dated

August 22, 2017 originating from Susan Segal to Erik Nillsen.

       14.   Attached hereto as Exhibit L is a true and correct copy of an Order signed

by Minnesota Court of Appeals Chief Judge Edward Cleary granting post-conviction relief

in State v. Fredin, Minnesota Court of Appeals, Case No. A19-0085 and State of MN. v.

Brock Fredin, 62-CR-17-3156 dated June 26, 2019.




                                           3
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 4 of 30




      15.    Attached hereto as Exhibit M is a true and correct copy of an Order signed

by Judge Vuelo reversing and vacating gross misdemeanor stalking by mail charges in

State of MN. v. Brock Fredin, 62-CR-17-3156 dated September 3, 2019.

      16.    Attached hereto as Exhibit N is a true and correct copy of a September and/or

October status pleadings signed by Appellate Public Defender Melissa Sheridan

confirming charges have been reversed and vacated in State v. Fredin, Minnesota Court of

Appeals, Case No. A19-0085 and State of MN. v. Brock Fredin, 62-CR-17-3156.

      17.    Attached hereto as Exhibit O is a true and correct copy of an email from

Minneapolis Records Management Specialist Jacob Crawford dated October 18, 2019

      18.    Attached hereto as Exhibit P is a true and correct copy of an email between

the Minneapolis Police department and Ramsey County Domestic Abuse and Harassment

Office Supervisor Nykee Younghans concerning Minneapolis Police MPD-9648001121

concerning me.

      19.    Attached hereto as Exhibit Q is a true and correct copy of an email from

Laura Pietan to Mary Ellen Heng concerning me dated December 14, 2017 at 10:53AM.

      20.    Attached hereto as Exhibit R is a true and correct copy of an email from

Peter R. Mayer to David Green concerning me dated December 14, 2017 at 5:04PM.

      21.    Attached hereto as Exhibit S is a true and correct copy of an email from Tom

Powers at MeltWater.com to Pai Vaman concerning a social media report concerning me

dated August 1, 2017.




                                           4
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 5 of 30




       22.     Attached hereto as Exhibit T is a true and correct copy of a police report

made by Grace Miller concerning me dated May 18, 2019 through June 18, 2019 and June

24, 2019.

       23.     Attached hereto as Exhibit U is a true and correct copy of an email from

William Schultz to Vanessa Carr concerning Catherine Schaefer dated June 15, 2016.

             PLAINTIFF BROCK FREDIN’S APRIL 2018 FOIA REQUEST

       24.     On October 28, 2019, I received a freedom of information act (“FOIA”)

production by way of the City of Minneapolis. The request was made in April 2018 related

to records associated with Lindsey Middlecamp’s improper activities in reference to me.

       25.     Lindsay Middlecamp unequivocally committed felony obstruction of justice

and assault by requesting that the Saint Paul City Attorney’s Office issue frivolous criminal

charges in State v. Fredin, Ramsey County District Court, Case No. 62-CR-17-3156 and

(indirectly) State v. Fredin, Ramsey County District Court, Case No. 62-CR-18-157 against

me to serve her April 14, 2017 harassment restraining order petition (“Middlecamp HRO”),

and, most importantly, to provide tabloid fodder to her personal media platform

@CardsAgstHrsmt by and through improper use of her then-Assistant Minneapolis City

Attorney position. Lindsey Middlecamp also instigated criminal charges against me based

on the Minnesota Court of Appeals January 23, 2017 ruling in Miller v. Fredin, Case No.

A16-0613 (“Miller Decision”). Lindsey Middlecamp sent an email (“Middlecamp Email”)

to Deputy Minneapolis City Attorney Mary Ellen Heng dated January 24, 2017 at 3:44PM

stating:




                                             5
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 6 of 30




           Do you know/have contact info for your counterpart at the City of St.
           Paul? This is something of a professional courtesy email that, if you felt it
           was appropriate, I was hoping could be forwarded to their attention.

           I have a friend who, in November of last year, got a restraining order
           against a man in St. Paul who stalked her for nearly two years even after
           she moved out of state all because she declined to meet him after brief
           contact on a dating site. He has retaliated against the restraining order in
           several dramatic ways; after storming out of the hearing at which it was
           granted, he promptly registered and launched a website referring to her by
           full name as a stalker and sexual predator and linking to her contact

           Yesterday, the Court of Appeals issued an opinion in a different matter
           brought by a different woman against the same man. I'm attaching it here.
           I can tell you that I've spoken with several of his former colleagues or
           acquaintances and this seems like a very troubled individual with a
           documented history of serial harassment and escalation. He has been
           kicked out of a local gym for concerning threatening behavior towards a
           trainer, has been blacklisted from certain community groups for his
           alarming online conduct, etc. I have serious concerns that if he is not held
           accountable for violations of this restraining order, he will escalate either
           in his aggression against my acquaintance, or in parallel tracks against
           other women.

           The "professional courtesy" angle here is that I'm also aware my friend is
           being contacted by journalists with MPR and City Pages about her
           experiences with this man and other women's restraining orders and issues
           with him. I believe it is likely the narrative will take a position that "St.
           Paul is doing nothing to protect them" in light of the
           cops basically telling her her (sic) main recourse was stop googling her
           own name and try to move on with her life despite his persistent attempts
           to sabotage and harass her. I thought it was worth at least forwarding the
           Court of Appeals decision to the potential prosecutors to see if the
           pattern/trend of this man's troubling behavior causes them
           to have more confidence in the need to pursue him in 13.82 case. I know
           resources and other considerations dictate case load but sometimes having
           another lawyer confirm this isn't a total goose chase seems helpful in
           giving                 things                  another                 look.

(See Exhibit A.) Under the plain language of the Middlecamp Email, Lindsey Middlecamp

states that Mary Ellen Heng should do a “professional courtesy” and contact her

“counterpart” in the Saint Paul City Attorney’s Office to bring frivolous criminal charges




                                                6
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 7 of 30




to benefit Lindsey Middlecamp’s “friend”. It is believed the “counterpart” is Saint Paul

Assistant City Attorney Tara Petit.

       26.    The plain language of the Middlecamp Email states that Lindsey

Middlecamp has “a friend”. This friend is believed to be Catherine Schaefer. Lindsey

Middlecamp alleges that I “storm[ed] out of a hearing .. registered and launched a website

referring to [Catherine Schaefer] by full name as a stalker and sexual predator.”   With

respect to instigated criminal charges, the Middlecamp Email states “the professional

courtesy angle here is that I’m also aware my friend is being contacted by journalists with

MPR and the City Pages…” (See Id.)

       27.    With respect to “storming out of a hearing” and registering a website, these

allegations are simply not substantiated. I quickly leave all hearings to avoid adverse

parties. (See Id.)

       28.    It is worth noting that Lindsey Middlecamp had already began tweeting about

me on January 24, 2017 at around 9AM and arranged for journalists from the City Pages

to contact Catherine Schaefer. Upon information and belief, Lindsey Middlecamp feigned

ignorance about the multiple angles she was playing. (See Exhibit E.)

       29.    In order to effectuate her improper scheme, Lindsey Middlecamp states that

“yesterday the Court of Appeals issued an opinion in a different matter brought by a

different woman.” Upon information and belief, this woman is believed to be Grace Miller.

(See Exhibit A.)

       30.    As mentioned above, Catherine Schaefer and Grace Miller’s HRO petition

was intended to be used by Lindsey Middlecamp to bring frivolous criminal charges and


                                             7
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 8 of 30




launch an unlawful no-knock search warrant dated April 28, 2017. Lindsey Middlecamp

and Grace Miller and their representatives have acknowledged that they have spoken to

and coordinated with Catherine Schaefer and her legal representation. Upon information

and belief, Catherine Schaefer’s HRO petition was filed in coordination with Grace Miller

and her counsel. It is believed that Lindsey Middlecamp intended to cite Catherine

Schaefer’s and Grace Miller’s HRO petition against me to bring frivolous criminal charges

by and through her then Assistant Minneapolis City Attorney Position. Most recently,

however, Catherine Schaefer’s and Grace Miller’s filings were cited by Lindsey

Middlecamp in the instant proceedings and the January 24, 2017 email to Mary Ellen Heng

as well as on her personal Twitter account @CardsAgstHrsmt. This is exemplified by the

fact that Catherine Schaefer’s allegations were found to be knowingly false and made with

bad faith when the Saint Paul Police conducted search warrants finding her phone

allegations originated from telemarketers. I had never met, spoken to, or knew Catherine

Schaefer prior to her petition.

       31.    It is worth noting that because Lindsey Middlecamp had fabricated a rape

allegation, knowing that her allegation was false, Lindsey Middlecamp instead relied upon

a pile-on scheme and harassment restraining order violations as her method to incite

frivolous criminal charges.

       32.    I have also asserted knowledge that Catherine Schaefer was provided with a

pro bono lawyer named Peter R. Mayer from Dorsey and Whitney coordinated by Lindsey

Middlecamp. Peter R. Mayer is a former law clerk to Wisconsin Supreme Court Chief

Justice Shirley Abrahamson. Upon information and belief, Dorsey and Whitney also have


                                           8
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 9 of 30




a contract with the City of Minneapolis to augment prosecutorial staff for petty crimes. I

believe this to be the conduit for which Lindsey Middlecamp could commit to an unethical

quid-pro-quo scheme to obtain pro bono assistance on behalf of Catherine Schaefer.

       33.    In order to apply media pressure to the Saint Paul City Attorney to bring

frivolous criminal charges against me, Lindsey Middlecamp states that “I believe it is likely

the narrative will take a position that “St. Paul is doing nothing to protect them” in light of

the cops basically telling her her (sic) that her main recourse was stop googling her own

name … I thought it was worth at least forwarding the Court of Appeals decision to the

potential prosecutors to see …” Upon information and belief, the term “narrative” refers

to a media narrative used to exaggerate claims or to make her colleagues fearful that they

may be impugned in the media over their charging decisions. (See Id.)

       34.    In her lengthy email, Lindsey Middlecamp appears to acknowledge that all

charges do not have merit and were declined multiple times by stating that it is a “total

goose chase” but that Mary Ellen Heng could promote the allegations by “giving another

look” in an effort to convince Mary Ellen Heng to adopt the bogus allegations and persuade

the Saint Paul City Attorney’s Office to bring frivolous criminal charges against me and

serve Lindsey Middlecamp’s April 14, 2017 harassment restraining order. (See Id.)

                     Persuading the Saint Paul City Attorney’s Office

       35.    As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

charges against me and to commence a violent April 28, 2017 no-knock raid to serve her

harassment restraining order. (See Exhibit A.)


                                              9
       CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 10 of 30




        36.   On January 24, 2017 at 10:06AM the Middlecamp Email was forwarded

from Mary Ellen Heng’s personal email of MaryEllen.Heng@minneapolismn.gov to Saint

Paul Assistant City Attorney Tara Patet with a recipient email address of

tara.patet@ci.stpaul.mn.us In the email, Mary Ellen Heng states “Tara ~ I am forwarding

you this email from a colleague of mine who works in our civil division. She is friends

with victim [Catherine Schaefer or Grace Miller]. I believe you reviewed a case involving

[Catherine Schaefer or Grace Miller] and Brock Fredin. [Lindsey Middlecamp] asked me

to forward on her email and this case to you.”        Mary Ellen Heng adopts Lindsey

Middlecamp’s (false) allegations in the Middlecamp Email presented to her as a matter of

course. (See Exhibit B.)

        37.   On January 24, 2017 at 10:15 AM, Tara Patet responds by indicating her

knowledge of the (false) allegations contained in the Middlecamp Email by stating, “we

just haven’t had a prosecutable case presented to us yet.” Despite her knowledge the

allegations in the Middlecamp Email are false, Tara Patet adopts the allegations contained

in the Middlecamp Email as a matter of course. Tara Patet states “it is clear that he’s

intentionally trying to “get around” the HRO.” Tara Patet indicates her knowledge of the

(false) allegations contained in the Middlecamp Email by declaring that all charges have

been declined multiple times. As to vindictive prosecution, Tara Patet states “As much as

we want to get this guy, we just haven’t had a prosecutable case presented to us yet.” (See

Id.)

        38.   Additionally, Tara Patet also copies Saint Paul Police Officer David McCabe

in her email response. (See Id.)


                                            10
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 11 of 30




       39.    Mary Ellen Heng asks Tara Patet if she can “share” the contents of the email

with Lindsey Middlecamp. (See Id.)

       40.    It is worth noting that Lindsey Middlecamp, Grace Miller, and Catherine

Schaefer had already initiated an Internet smear campaign against me. In attempting to

refute the allegations with one or two Facebook posts, Grace Miller, Catherine Schaefer,

and Middlecamp would file knowingly false police reports to silence me while

misrepresenting the public posts as “communication” in order to bring (false) frivolous

charges against me. (See Exhibit D.)

       41.    As described above, the Middlecamp Email was sent to Saint Paul Police

Officer David McCabe. On January 24, 2017 at 10:33AM, Saint Paul Police officer David

McCabe states that “[Lindsey Middlecamp], I saw your email to Mary Heng, then to Tara

Patet, I have been working on this case for several years now and so far everything I

submitted has been declined.” Officer McCabe indicates his knowledge of the (false)

allegations contained in the Middlecamp Email by stating “charges have been declined

multiple times.”. (See Exhibit C.) Despite David McCabe’s knowledge the allegations in

the Middlecamp Email are false, Officer McCabe adopts the (false) allegations as a matter

of course. (See Id.)

       42.    On January 24, 2017 at 6:41PM, Lindsey Middlecamp sends a direct email

to Tara Patet without any copied parties. The email states: “Tara, Thank you so much for

such a prompt reply and I understand the challenges and frustrations with perps who are

strategic in their contact. Anyway—I just wanted to be a conduit for that [Miller] decision

to make it to your office and make sure the recent contact gets considered. I do think she'll


                                             11
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 12 of 30




take comfort knowing that the investigator and your office have a consistent set of eyes on

this guy.” (See Exhibit D.)

       43.    It is worth noting the phrase “recent contact gets considered” is referring to

my Match.com profile edit. It appears that Lindsey Middlecamp is using extrajudicial

avenues to seek revenge for her friends, and, most importantly, to prosecute me

extrajudicially. This is particularly so where they were attempting to collaterally use bogus

harassment restraining order violations as some form of revenge for Lindsey Middlecamp’s

(false) and fabricated rape allegation. (See Id.)

       44.    It should be further noted that Lindsey Middlecamp began posting my

photos, defamatory statements, and legal pleadings to her Twitter account

@CardsAgstHrsmt the same day prior to the Middlecamp Email. Lindsey Middlecamp

began tweeting about me at 9AM and sent the Middlecamp Email at around 3:44PM. It is

believed Lindsay Middlecamp publicized the same (false) or petty allegations to apply

pressure to the Saint Paul City Attorney’s Office to reopen multiple previously declined

frivolous charges in Miller v. Fredin, Ramsey County District Court, Case No. 62-HR-CV-

16-46 (See Exhibit E.)

                              Leaking of the Miller Decision

       45.    As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

charges against me and serve Lindsey Middlecamp’s April 14, 2017 harassment restraining

order. The Middlecamp Email cited my ex-girlfriend Grace Miller and her friend Catherine




                                             12
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 13 of 30




Schaefer to further persuade Tara Patet and Mary Ellen Heng in the Saint Paul and

Minneapolis City Attorney’s Office. (See Exhibit A.)

       46.     Most egregious of all, I indicated that Lindsey. Middlecamp began tweeting

about the Miller Decision in early to middle January 2017 prior to its official release of

January 23, 2017. In those tweets on @CardsAgstHrsmt, Lindsey Middlecamp or her

parties indicated that Minnesota Court of Appeals Judge Kevin G. Ross “destroyed Brock

Fredin” in the Miller Decision. Knowing that her improper conduct would be potentially

criminal and discoverable, Lindsey Middlecamp deleted those tweets and began a new set

of tweets about the Miller Decision on January 24, 2017 following the Miller Decision’s

official release.

       47.     In that decision, the Ramsey County District Court redacted and removed

Grace Miller’s continuing emails to me (even after she filed her harassment restraining

order) making it impossible for the Court of Appeals to be completely informed and totally

unable to ascertain the true fact that I updated the public portion of a Match.com profile to

say “I am so sorry” after receiving countless unsolicited emails from Grace Miller. I never

responded, sent messages, particularly after any order was issued.

       48.     The panel in the Miller decision included Judge Ross, Jesson, and Schellhas.

Upon information and belief, both Judge Lucinda E. Jesson and Lindsey Middlecamp

attended the same law school (although at very different times).

                     Lindsey Middlecamp’s Fictious Rape Allegations

       49.     As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

                                             13
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 14 of 30




charges against me and serve Lindsey Middlecamp’s April 14, 2017 harassment restraining

order. It is believed Lindsey Middlecamp scheme was part-in-parcel to a fabricated rape

allegation she presented to Saint Paul Police Officer David McCabe who began an

investigation. (See Exhibit A; C)

       50.    It is worth noting that because Lindsey Middlecamp knew her rape allegation

was false, Lindsey Middlecamp instead relied upon a pile-on scheme and harassment

restraining order violations as her method to incite frivolous criminal charges.

       51.    As to the false rape allegations, the Middlecamp Email appears to be directed

at the Saint Paul Police Sex Crimes Unit. It is my belief that this is the first time I have

seen such evidence and had no idea that David McCabe was associated with the “Sex

Crimes Unit”. (See Exhibit C)

       52.    As described above, the Middlecamp Email was forwarded with a subject

line titled “Brock Fredin” through Mary Ellen Heng and Tara Patet to Saint Paul Police

officer David McCabe. David McCabe responded on January 24, 2017 at 10:33AM. David

McCabe appears to respond to Lindsey Middlecamp by name. David McCabe’s email

signature is “Sergeant David McCabe Sex Crimes Unit.” (See Id)

       53.    In his response, David McCabe responds by saying, “[Lindsey Middlecamp],

I saw your email to Mary Heng, then to Tara Patet, I have been working on this case for

several years now and so far everything I submitted has been declined.” David McCabe’s

reference to “them” is believed to be the Saint Paul City Attorney’s Office. (See Id)




                                            14
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 15 of 30




       54.    With respect to David McCabe investigation, it is my belief that he was

investigating a fabricated rape allegation presented to him from Lindsey Middlecamp.

(See Id)

       55.    As to David McCabe’s knowledge of Lindsey Middlecamp’s false

allegations, he states everything he has submitted “has been declined.” (See Id)

       56.    Most egregious of all, on February 22, 2017 Lindsey Middlecamp made a

false rape allegation against me on her @CardsAgstHrsmt Twitter account. The tweet was

retweeted thousands upon thousands of times. I had never spoken to, met her, knew

anything about her, or knew who she was. The allegation also contained tweets where

Lindsey Middlecamp calls herself “the henchman of the totalitarian feminist movement”

and several other completely improper remarks.1 (See Exhibit E.)

       57.    Moreover, Lindsey Middlecamp has made similar false allegations against

hundreds of men on the same or similar accounts and has generated a significant media

presence describing “rape culture” and making anonymous rape allegations against

unnamed men in various national publications e.g., BuzzFeed, Yahoo news, Huffington

Post, etc.

       58.    More importantly, in order to amplify her false allegation, Lindsey

Middlecamp timed her false rape allegation release the same day as a February 22, 2017




       1
          See e.g., https://twitter.com/CardsAgstHrsmt/status/844180580237365248;
https://twitter.com/cardsagsthrsmt/status/823941229079470080?lang=en




                                             15
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 16 of 30




article concerning me in the City Pages.        Upon information and belief, Lindsey

Middlecamp’s false rape allegation was retweeted thousands of times.

       59.    In April 2017, David McCabe stated his knowledge that he had investigated

rape allegations originating from Lindsey Middlecamp concerning me. Officer McCabe

stated to me “you did not rape anyone.”

       60.    Lastly Lindsey Middlecamp drafted the Middlecamp Email intending to

persuade the Saint Paul City Attorney’s Office to bring frivolous criminal charges against

me and serve Lindsey Middlecamp’s April 14, 2017 harassment restraining order

collaterally over a fabricated rape allegation and to reopen previously declined charging

decisions. It is my belief these allegations were also used to silence my criticism of her

activities. (See Exhibit A.)

                     The April 14, 2017 Middlecamp Ex-Parte HRO

       61.    As described above, Lindsey Middlecamp leaked the Miller Decision to her

own anonymous media platform @CardsAgstHrsmt. (See Exhibit E.)

       62.    On April 4, 2017, after discovering Lindsey Middlecamp’s identity, I

published a Facebook post identifying Grace Miller, Catherine Schaefer, and Lindsey

Middlecamp by name. (See Exhibit F.)

       63.    On April 14, 2017, after learning of the Facebook post identifying Lindsey

Middlecamp by name, Lindsey Middlecamp filed an ex-parte harassment restraining order

in Ramsey County captioned Middlecamp v. Fredin, Case No: 62-HR-CV-17-233

(“Middlecamp HRO”). (See Id.)




                                           16
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 17 of 30




       64.       With respect to the Middlecamp HRO, on April 14, 2017 at 9:24AM it is

believed that Lindsey Middlecamp alerted the Minneapolis City Attorney’s Office of the

Middlecamp HRO and used the Middlecamp HRO to create a (false) security alert bulletin

by either directly herself or telling her boss Susan Segal to send a group interoffice email

attaching the Facebook post titled “Attention: Security Matter” to:

             •   Laroen, Barb G.;
             •   Criminal Division Attorneys;
             •   Criminal Division Specialists;
             •   Civil Division Attorneys;
             •   Civil Division Specialists;
             •   Mawer, Emily

(See Exhibit F; G Id. ¶ at 1.)

       65.       With respect to the security bulletin, several Assistant Minneapolis City

Attorneys stated confusion as to how such a harmless post identifying Lindsey Middlecamp

could create a security bulletin:

                 •   “I hate it when the bosses send cryptic shit like that and don’t inform

                     folks about what the fuck is actually going on.” - Burt T. Osborne (See

                     Exhibit G.)

                 •   “I have no idea. It’s weird because his legal stuff never happened even

                     happened in Hennepin County.” - Paula Kruchowski (See Id.)

                 • Furthermore, Paula Kruchowski appears to have taken improper steps to

                     research or investigate my name without valid reason.2 It is believed



       2
         Minneapolis Attorney claims she was “oogled by scores of men.” See e.g.,
http://www.startribune.com/mpls-attorney-claims-she-was-oogled-by-scores-of-men/236425531/

                                              17
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 18 of 30




                 Paula Kruchowski requested Thomas Miller improperly do the lookup:

                 Thomas Miller responded by email to Paula Kruchowski stating:

                 “Thanks! F.Y.I. I could not locate anything in civil PM that involves

                 him.” (See Exhibit H.)

             •   “Brock is my friend … here’s what I know. It’s totally Jerry Springer

                 too.” – Paula Kruchowski (See Exhibit G.)

             • In reference to the Miller Decision, “The decision is awesome so pull it

                 up on Westlaw. It’s written by Ross, which should tell you a lot right

                 there”. – Paula Kruchowski (See Id.)

      66.    As to Emily Mawer3, she was an associate with Dorsey and Whitney and a

former law clerk to Lori Gildae. It is apparent why she was copied on the email to

coordinate communication with Peter R. Mayer who represented Catherine Schaefer

coordinated by Lindsey Middlecamp.

      67.    On September 20, 2017, Minneapolis Assistant City Attorney Jamie Becker-

Flynn sent an email to Minneapolis Police Officer Robert Greer and Minneapolis Assistant

City Attorney Paula Kruchowski stating: “I moved the Fredin, Brock William report 17-

358837 to “non-dom” Victim has an HRO but the parties have no domestic relationship,

despite it being coded as such in this.” (See Exhibit Q.) Upon information and belief,

Lindsey Middlecamp presented her order to her own office and Paula Kruchowski.


      3
         See https://www.gpmlaw.com/People/Emily-Mawer;
https://www.dorsey.com/people/m/mayer-peter-r




                                           18
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 19 of 30




      68.     It should be further noted that there was no threat and that Lindsey

Middlecamp deliberately created such a threat to incite frivolous criminal charges after

filing her April 14, 2017 Middlecamp Order in Ramsey County to pile-on without proper

jurisdiction in what appears to be a way to avoid being held accountable for the

Middlecamp Email.       Lindsey Middlecamp knew that I was domiciled in Hudson,

Wisconsin when she used a no-knock search warrant to serve me here.              Lindsey

Middlecamp lived and worked in Hennepin County. As to her forum shopping, Lindsey

Middlecamp filed her Middlecamp Order in Ramsey County in seeking Referee Clysdale’s

friendly rubber-stamp and to pile-on orders. (See Exhibit G.)

            Dorsey Whitney and Peter R. Mayer’s Felony Obstruction of Justice

      69.     As described above, Peter R. Mayer is employed as an associate with Dorsey

and Whitney and is a pro bono lawyer for Catherine Schaefer coordinated by Lindsey

Middlecamp.

      70.     With respect to his involvement, Peter R. Mayer sent an extrajudicial email

to Special Assistant City Attorney David Green dated December 14, 2017 at 12:04AM.

This email (“Schaefer Show Cause Email”) contained a show cause motion from Catherine

Schaefer. (See Exhibit R.)

      71.     At 11:52 on December 14, 2017, Laura Pietan sent an email to Mary Ellen

Heng requesting the name of the Deputy City Attorney in Bloomington, MN concerning

an investigation concerning me. (See Exhibit Q.)




                                           19
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 20 of 30




      72.    At 11:56 on December 14, 2017, Mary Ellen Heng responded to Laura Pietan

stating: “They have a new deputy and I don't have her email. But I always contact their

senior attorney Erica Glassberg. Her email is eglassberg@bloomingtonmn.gov.” (See Id.)

      73.    On December 15, 2017, at 1:56 David Green forwarded Peter R. Mayer’s

Schaefer Show Cause Email to his corporate email David.Green@Dorsey.com. David

Green is a contract employee loaned from Dorsey and Whitney. (See Exhibit R.)

      74.    On January 8, 2018, Saint Paul Assistant City Attorney Andrea Miller sends

an email to Mary Ellen Heng concerning me stating: “I have attached my official decline

for you.” (See Exhibit Q.)

      75.    It is worth noting that it is my belief that Peter R. Mayer and Dorsey and

Whitney actions were part-in-parcel to Lindsey Middlecamp, Catherine Schaefer, and

Grace Miller’s scheme to bring (false) frivolous criminal charges coordinated by the

improper use of their contract with the Minneapolis City Attorney’s Office and ex parte

communication with Lindsey Middlecamp. Upon information and belief, they instigated

the April 28, 2017 violent raid, multiple declined charges, and, most importantly,

committed felony obstruction of justice, false imprisonment, and assault.

                       The April 28, 2017 No-Knock Violent Raid

      76.    As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

charges against me and the April 28, 2017 raid was procured to serve her April 14, 2017

Middlecamp Order. Moreover, in the Amended Complaints and motion for limited

discovery I have incorporated the same allegations.


                                           20
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 21 of 30




       77.    I have alleged that criminal charges were only reopened following Lindsey

Middlecamp’s April 14, 2017 Middlecamp Order petition. As to the merits of that petition,

I was denied any rights, and Referee Clysdale entered a profoundly unconstitutional gag

order to silence me and coverup Lindsey Middlecamp’s improper actions including the

January 24, 2017 Middlecamp Email. (See Exhibit A.) This order was lampooned by legal

circles, including former 9th Circuit Appellate judge Alex Kozinski and UCLA law

professor      Eugene        Volokh.             See       comments        section       in

https://reason.com/2018/05/08/minnesota-court-apparently-orders-man-no/#comments

       78.    Catherine Schaefer entered a police report alleging that Referee Clysdale and

Lindsey Middlecamp have a “mutual bestie” and have been “hanging out for years”. Upon

information and belief, this “mutual bestie” is Mary Ellen Heng and/or Tara Patet. (See

Exhibit I.)

       79.    As to Susan Segal’s knowledge, Susan Segal sent another email to deputy

Minneapolis City Attorney Erik Nilssen on August 22, 2017 concerning me. This time

window lines up with a final order and hearing in the April 14, 2017 Middlecamp HRO.

(See Exhibit K.)

       80.    The above emails indicate that at a minimum the April 14, 2017 Middlecamp

harassment restraining order, security alert bulletin, and the false flags were used to

vindictively prosecute me over First Amendment based activity as a red herring over a false

rape allegation.

                  MINNEAPOLIS CITY ATTORNEYS OFFICE
               DELETION OF ALL FOIA PRODUCTION RECORDS



                                            21
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 22 of 30




                                   AND TWITTER LOGS

       81.      On August 1, 2017, Tom Powers sent an email from his account

tom.powers@meltwater.com          to   Pai   Vaman     at   vaman.pai@minneapolismnm.gov

concerning January 2017 to July 2017 reports. The email states: “Any luck with the

January – July 2017 reports? Willing to take them one month at a time. I have a deadline

coming up in three weeks.” (See Exhibit S.) Tom Powers is the managing director of

MeltWater which describes itself as: “a media intelligence company who provides media

monitoring and social media monitoring to help companies grow and build brand.”4 (See

Exhibit S.)

       82.      Upon information and belief, this report contains logs, audits, or references

to Lindsey Middlecamp’s use of Minneapolis City Information Technology resources to

post on @CardsAgstHrstm concerning me. (See Id.)

       83.      On April 17, 2018 Minneapolis Police records supervisor Lisa Lamor sent an

email to Mary Zenzen, manager of Minneapolis Police Record Services, that she “received

the following request” and that it may “apply potentially to MPD”. (See Exhibit J.)

       84.      On October 28, 2018, shortly after I was sentenced to a year in jail, it appears

that Mary Zenzen sent an email to Minneapolis Police records specialist Kyle H.

MacDonald saying “Kyle, please see the attached request … we can discuss how to

approach the review.” The term “how to approach review” appears to indicate a deliberate

delay in response. (See Id. ¶ at 5.)


       4
           See https://www.meltwater.com/



                                               22
     CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 23 of 30




           85.   As evidence of the Minneapolis City Attorneys oversight into such records,

On October 31, 2018, Kyle MacDonald responds to Mary Zenzen stating that he has

“completed reviewing a number of emails related to the requestor. I initially searched

MPD/police locations which yielded around 120 documents.” Mr. MacDonald also states

that “I’m not sure if others have reviewed these emails as part of City Clerk review or City

Attorney’s Office. I marked many documents for Attorney review, mainly because most

of these documents involve Susan Segal and other attorneys in the CAO. The documents

are in DISCO under the folder MPD 9648. I’ve included Carol on this email as part of

Attorney review.” (See Id. ¶ at 5.)

           86.   In line with the deliberate delay in production, On April 1, 2019 Kyle H.

MacDonald stated, “I’ve completed the review of the Brock Fredin documents. I think this

one initially came through the clerk’s office. Everything has been reviewed by me and

Carol B. I’ll load this and the Horowitz request on to a flash drive. I’m assuming that you

would want to handle contact with the requestor?” It is believed the requests were

strategically delayed to hide production concerning a June 2018 criminal trial in State v.

Fredin, Ramsey County District Court, Case No. 62-CR-17-3056 and a March 2019 trial

in State v. Fredin, Ramsey County District Court, Case No. 62-CR-18-157 (“Middlecamp

Criminal”) concerning Lindsey Middlecamp.          Moreover, the requests were timed to

coincide with my release from the Ramsey County workhouse on June 12, 2019. (See Id.

¶ at 6.)

           87.   In order to cover up Lindsey Middlecamp and the Minneapolis City

Attorney’s Office official misconduct, on Mary 31, 2019, Minneapolis Police Departments


                                              23
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 24 of 30




records unit specialist Kyle H MacDonald sent an email to his supervisor Lisa Lamor

stating: “I’m not sure what happened with this request. I have a folder labeled Fredin

production however its empty. I’m looking through my assorted flash drives and I don’t

see anyone labeled 9648 or 181303.” The production requests appear to have been deleted

at some point after the Minneapolis City Attorney’s Office review to deliberately hide the

records. Upon information and belief, Mary Ellen Heng has knowledge and motive

concerning the deletion of this record set concerning me. (See Id. ¶ at 7.)

       88.      On October 18, 2019, I received an email from Minneapolis Records

Management Specialist Jacob Crawford stating:

             Good morning,

             I'm reaching out to you today because our records show that you
             submitted a Data Practices request to the City of Minneapolis at the
             beginning of April in 2018. Unfortunately, our office has experienced a
             significant amount of turnover in the last year, and the person previously
             working on your request is no longer at our office. We noticed that we
             couldn't find a record of data ever being sent to you for your request.

             If you are still interested in receiving data, could you please reply all to
             the to this email letting us know? If we do not receive a response from
             you by COB on October 28th, we will assume that you are no longer
             interested in receiving the data you requested.

             If you have any questions or concerns, please let us know.

       89.      As to a cover up, the phrase “We noticed that we couldn’t find a record of

data ever being sent to you for your request.” Is illustrative of deliberate attempts to prevent

the January 24, 2017 Middlecamp Email from being disclosed through trial sequences in

1) State of MN. v. Brock Fredin, 62-CR-17-3156; and 2) State of MN. v. Brock Fredin, 62-

CR-18-157. (See Exhibit O.) Most importantly, previous email exchanges between



                                                  24
      CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 25 of 30




records employee state “do not communicate directly with the requestor” appears to

indicate a planned delay or instructions from the Minneapolis City Attorney’s Office to

strategically delay the release of these records.

       90.    It should be further noted that the FOIA request was only provided to me

following the September 30, 2019 close of discovery in the above-captioned federal cases.

It is my belief that this delay was coordinated and aligned by the Minneapolis City

Attorney’s Office to bypass discovery in these matters. (See Id.)

       91.    Unfortunately, I believe that Adam C. Ballinger and K. Jon Breyer and the

Ballard/Spahr/Lindquist Vennum Firm maintain a conflict of interest. K. Jon Breyer is a

former partner of Ballard/Spahr and Lindquist and Vennum. K. Jon Breyer is deeply

entrenched in an Inn of Court maintained, governed, and run by my biological sister and

this FOIA request provides significant information (not disclosed here) indicating a conflict

of interest with K. Jon Breyer ‘s representation. Paula Kruchowski uses my sister’s last

name in reference to me in an attempt to do improper lookups in reference to the

Middlecamp Email and/or the April 28, 2017 Raid or the Middlecamp HRO to either

prevent it or inflict it upon me. Upon information and belief, K. Jon Breyer is using free

pro bono representation as a vehicle to protect information passed between Paula

Kruchowski and sadly between my sister or to generally hide information. (See Exhibit

H.)

       92.    K. Jon Breyer has represented each of these women pro bono in several cases,

including practicing law in Saint Croix County, Wisconsin without a known Wisconsin




                                              25
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 26 of 30




attorney license registration or pro hace vice status. Upon information and belief, this is

illustrative of ongoing coverups.

       93.    Moreover, Ballard/Spahr and its inherited firm Lindquist and Vennum has a

conflict of interest. The Lindquist firm served as mediators during each state court HRO

hearing. Mark Jacobson and Michael Olafson, both partners at Lindquist and Vennum

Ballard/Spahr attempted to bully and intimidate me into accepting bogus HRO filings.

Lindsey Middlecamp is a former Lindquist non-equity associate. The conflict here lies

between Ballard/Lindquist’s actions as mediators in the state court trials and had a direct

conflict with me as a party to those actions.

               Lindsey Middlecamp , Grace Miller’s, and Stephen Heng’s
       Felony Obstruction of Justice and Obstructionist Tactics to Block Discovery
       94.   Between October 17, 2018 and June 12, 2019, I served a (false) year sentence

at the Ramsey County workhouse. On June 12, 2019, I was released after serving a (false)

year sentence. I was later exonerated. During this time period, I did not have any access

to the Internet or a computer.

       95.    Ramsey County Workhouse Captain Trevor Saint-Germain and Timothy

Vasquez would lock down the jail area to minimize witnesses and repeatedly told me that

I did not have access to a law library despite my respectful requests. I was told that

Assistant Saint Paul City Attorney Stephen Heng, who is Mary Ellen Heng’s husband, had

told all staff to block my access to a law library.

       96.    On May 18, 2018, Grace Miller filed (false) police reports indicating my

Twitter account or harmless comments were illegal. On October 24, 2018, charges were

declined by Tara Petit.


                                                26
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 27 of 30




       97.      On June 20, 2019, Grace Miller filed another (false) police report during

pending discovery in this case. Grace Miller represented these claims as brand new. (See

Exhibit T.)

       98.      On June 19, 2019, the Stalking by Mail statute was voided. In Re. A.J.B.

Minnesota Supreme Court, Case No. A17-1161.5

       99.      On June 24, 2019, the Hennepin County Attorney’s Office declined charges

asserted by Grace Miller concerning me. The investigator said that Grace Miller became

“upset” after learning charges were declined and “later told me the memes reported in this

case were approximately two years old.” (See Id.)

       100.     As to proof of malicious reports, on June 15, 2019, Minneapolis 311 operator

took several (false) police reports from Catherine Schaefer. William Schultz later emailed

his colleague Vanessa Carr stating: “have had about 4 emails from her since I left 311!! I

keep telling her that I don't work there any more!!” Vanessa Carr responded by stating:

“Lol you were so great that she has to keep calling you! Lol” (See Exhibit U.)

                                        CONCLUSION

       101.     Based on Lindsey Middlecamp’s felony obstruction of justice, I was given

an illegal executed jail sentence. Between October 17, 2018 to June 12, 2019 I was illegally

jailed at the Ramsey County Workhouse on a first-time misdemeanor level (false) offense.

During this time, I lost my mother. Lindsey Middlecamp deprived me of access to my

dying mother and continued to taunt me while she was dying to thousands of users on


       5
           https://law.justia.com/cases/minnesota/supreme-court/2019/a17-1161.html



                                               27
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 28 of 30




@CardsAgstHrsmt and @TonyWebster. Between June 29, 2019 and September 3, 2019,

I was exonerated on First Amendment grounds. (See September and October Status Letters

in State v. Fredin, Minnesota Court of Appeals, Case No. A18-0085.) (See Exhibit L-N.)

                            Damages for Defendants Conduct

       102.   As to costs, Defendants have maliciously entered between nine (9) to twelve

(12) frivolous cases against me without justification. I paid counsel Halberg Defense

around $16,000 and Nathan Hansen $12,000. I paid other lawyers around $1000 for other

consulting fees.

       103.   I have paid Referee Street and Clysdale’s court reporter between $1,000 and

$2,000 for transcripts.

       104.   I have incurred other expenses to defend these actions, such as travel costs,

printing costs, and other expenses. I will be able to provide an exact total at trial in this

matter.

              Other Damages Based on Lindsey Middlecamp, Grace Miller,
                            and Catherine Schaefer’s Actions
       105.   In addition to the costs associated with defending the criminal and family

court actions, I suffered significant damages as a result of Defendants conduct.

       106.   I have incurred other expenses to defend these actions, such as costs to

replace iphones, computer equipment, and other electronics taken during the April 28, 2017

raid. I will be able to provide an exact total at trial in this matter. I paid to replace and

install the front door that was destroyed upon entry, as well as, damage to the hardwood

flooring, and carpet during the April 28, 2017 raid.




                                             28
    CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 29 of 30




       107.   It should be noted that Lindsey Middlecamp petitioned to become a Special

Assistant United States Attorney in late 2017 or early 2018. Upon information and belief,

Lindsey Middlecamp became a Special Assistant United States Attorney to evade

accountability for her felony actions contained in the Middlecamp Email performed while

working as a then-Assistant Minneapolis City Attorney.

       108.   For the reasons stated above and in my accompanying memorandum of law,

I respectfully request that a professional responsibility complaint be asserted against

Lindsey Middlecamp, a referral to the United States Attorneys Office/Justice

Department/Federal Bureau of Investigation, Hennepin County and Ramsey County

Attorney’s Office for possible felony prosecution, and that my motion for limited discovery

be granted in its entirety and that Defendants motion to compel be denied in its entirety.



Pursuant to Minn. St. 358.116, I declare under penalty of perjury that everything I have

stated in this document is true and correct.

Dated: October 29, 2019
Milwaukee, WI




                                                    /s/ Brock Fredin
                                                    ______________________________
                                                    Brock Fredin
                                                    Milwaukee, WI
                                                    (612) 424-5512 (tel.)


                                               29
CASE 0:17-cv-03058-SRN-HB Document 104 Filed 10/30/19 Page 30 of 30




                                     brockfredinlegal@icloud.com
                                     Plaintiff, pro se




                                30
